 

§W § §=~.¢ a a“"y`]"ggetl oft

AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modif`led)

 

UNITED sTAT_Es DISTRICT CoU ar N@V ll 8 2013
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

`_t.;:u< 15 D\s;i_'HlL‘.'r COo'f-?T
Souiiit'ar\l film ' a g or CAL\§&O§C!“Ti¢
United States of America JUDGMENT IMRIM AS-E-`”~"""'“

V_ (FOr Offenses Committed On or Aher November l, 1987)

 

Nicolas Becen.a_TI.uJ-ino Case Number: 3:18-mj-22634~RAM

Roxana Sandoval
Defena'ant 's Attomey

REGISTRATION NO. 80676298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

|:l Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s!

8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

l:| The defendant has been found not guilty on count(s)
l:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of: '
TIME SERVED

|Xl Assessment: 310 WAIVED Fine: WAIVED

Court recommends USl\/IS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

l:l Court recommends defendant be deported/removed With relative, charged in case ___.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Wednesday, November 7, 2018
Date of Imposition of Sentence

?MW

HUNO"RABL'E RO'BERT N. BLoCK
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj~22634-RAM

 

 

